Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) dated November 3, 2004 is
made by and among TRIUMPH GROUP, INC., a Delaware corporation (the “Borrower”),
and PNC BANK, NATIONAL ASSOCIATION, a national banking association as
Administrative Agent for the Banks under the Amended and Restated Credit
Agreement referred to herein (hereinafter referred to in such capacity as the
“Administrative Agent”), BANK OF AMERICA, N.A., in its capacity as syndication
agent for the Banks under such agreement (hereinafter referred to in such
capacity as the “Syndication Agent”), CITIZENS BANK, in its capacity as
documentation agent for the Banks under such agreement (herein referred to in
such capacity as the “Documentation Agent”), and FLEET NATIONAL BANK in its
capacity as co-agent for the Banks under such agreement (hereinafter referred to
in such capacity as the “Co-Agent” and PNC BANK, NATIONAL ASSOCIATION; CITIZENS
BANK; BANK OF AMERICA, N.A.; MANUFACTURERS AND TRADERS TRUST COMPANY; NATIONAL
CITY BANK; FLEET NATIONAL BANK; DEUTSCHE BANK TRUST COMPANY AMERICAS; KEYBANK
NATIONAL ASSOCIATION and FARMERS FIRST BANK as the Banks; and PNC CAPITAL
MARKETS, INC. and BANK OF AMERICA SECURITIES, INC.  as Lead Arrangers.

 

Reference is made to the Amended and Restated Credit Agreement dated October 16,
2000 by and among the Borrower, the Banks, the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Co-Agent, as amended pursuant
to a First Amendment to Loan Documents dated February 12, 2002, a Second
Amendment to Loan Documents dated November 21, 2002, a Third Amendment to Loan
Documents dated November 21, 2002 (with an effective date of December 2, 2002),
and a Fourth Amendment to Credit Agreement dated April 21, 2004 (as so amended,
the “Agreement”).  (Capitalized terms used herein not otherwise defined shall
have the meanings provided for in the Agreement.)

 

The Borrower intends to sell certain assets of Triumph Engineered Solutions,
Inc. pursuant to Section 7.2.7(v) of the Credit Agreement and wind down
operations of certain other Subsidiaries.

 

The Borrower, the Banks and the Agents have agreed that the Agreement be amended
as provided herein, effective as of the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


1.                                       AMENDMENTS TO AGREEMENT.


 


(A)                                  DEFINITIONS (SECTION 1.1).


 

The following defined term contained in Section 1.1 is hereby amended and
restated to read as set forth below:

 

--------------------------------------------------------------------------------


 

“Consolidated EBITDA shall mean for any period of determination, Consolidated
Net Income (before extraordinary items) for such period plus (i) the amount of
income tax expense, interest expense, depreciation and amortization expense
deducted from earnings in determining such Consolidated Net Income, (ii) for any
period of determination that includes the quarter ending December 31, 2003
(including the computation made in connection with the acquisition of Rolls
Royce Gear Systems, Inc.) nonrecurring non-cash charges resulting from the
evaluation by the Borrower and certain of its Subsidiaries of current and future
opportunities with the industrial gas turbine industry incurred in such quarter
ending December 31, 2003 and deducted from earnings in determining such
Consolidated Net Income to the extent that the amount of such charges do not
exceed $8,000,000, (iii) the Permitted Non-Recurring Expense Adjustment (if such
period of determination includes the fiscal quarter ending March 31, 2004,
June 30, 2004, September 30, 2004 or December 31, 2004), (iv) nonrecurring
non-cash charges resulting from the sale of TriWestern Metals Company to the
extent that the amount of such charges do not exceed $10,000,000 and to the
extent such charges are taken on or prior to December 31, 2006, (v) nonrecurring
charges resulting from the shutdown or divestiture of the operations of Triumph
Engineered Solutions, Inc., Triumph Turbine Services, Inc. and Triumph Air
Repair (Europe) Limited to the extent that (a) the aggregate amount of such
charges (both cash and noncash) do not exceed $6,000,000 and (b) the cash
charges of such amount do not exceed $3,000,000, and, in each case, to the
extent such charges are taken on or prior to March 31, 2005.”

 

The last sentence contained in the definition of “Security Event” (which
currently reads: “A Security Event under clause (2) above shall be deemed to
exist for purposes of such clause (2) until the “Security Event” terminates
under the Senior Note documents.”) is hereby amended and restated to read as
follows:

 

“A Security Event under clause (2) above shall be deemed to continue to exist
for purposes of such clause (2) until waived in writing by all of the Banks,
whether or not the “Security Event” (as defined in the Note Purchase Agreement)
has been waived by any holders of the Senior Notes or otherwise has terminated
under the Senior Note documents; provided that a Security Event under such
clause (2) above shall be deemed to terminate hereunder (automatically and
without the requirement of a waiver thereof by the Banks) if such “Security
Event” terminates under the second paragraph of the definition of “Security
Event” under the Note Purchase Agreement (which provides in part that a
“Security Event” thereunder shall terminate at such time as the Leverage Ratio
(as defined thereunder) “shall have been less than 3.00 to 1.00 at all times for
a period of two full consecutive fiscal quarters of the Company” and at such
time as the other conditions are met as set forth in clauses (w) through (z)
thereof) without giving effect to any waivers under, or amendments to, the Note
Purchase Agreement arising after the effective date of the Fifth Amendment to
this Agreement (unless such waiver or amendment shall have been approved by all
of the Banks).

 


(B)                                 INCORPORATION BY REFERENCE OF COVENANTS IN
THE NOTE PURCHASE AGREEMENTS (NEW SECTION 7.2.22).


 

2

--------------------------------------------------------------------------------


 

A new Section 7.2.22 is hereby added to the Credit Agreement to follow
immediately after Section 7.21 and to read as follows:

 

“7.2.22            Incorporation by Reference of Covenants in the Note Purchase
Agreements (New Section 7.2.22).

 

(a)                                  Incorporation by Reference

 

Reference is made to the Note Purchase Agreements, each dated as of November 21,
2002 pursuant to which the Senior Notes were issued, as previously amended by
Amendment No. 1 to Note Purchase Agreement dated as of April 21, 2004 and
Amendment No. 2 to Note Purchase Agreement dated as of October 28, 2004 and as
hereafter amended (the “Note Purchase Agreements”).  The text of the following
sections listed in the grid below contained in the Note Purchase Agreement is
hereby incorporated by reference in this Section 7.2.22 of this Agreement.  All
capitalized terms used directly or indirectly in the Incorporated Covenants and
defined in the Note Purchase Agreement are hereby incorporated by reference in
this Agreement for the sole purpose of this Section 7.2.22 for the purpose of
giving the same meaning to the Incorporated Covenants herein as are given to
such Incorporated Covenants in the Note Purchase Agreements (the text of the
three sections listed in the grid below, together with all such capitalized
terms and other terms that bear on the meaning of such text, shall be referred
to collectively as the “Incorporated Covenants”).  The Incorporated Covenants
shall cease to be incorporated into Section 7.2.22 of this Agreement upon the
Borrower providing appropriate evidence to the Administrative Agent that the
Senior Notes have been indefeasibly paid in full and each of the Senior Notes
and the Note Purchase Agreement has been terminated.

 

Section (of the Note Purchase
Agreements)

 

Title

10.5

 

Fixed Charges Coverages Ratio

10.6

 

Leverage Ratio

10.11

 

Minimum EBITDA

 

(b)                                 Waivers of, or Amendments to, Incorporated
Covenants.

 

In the event of any waiver of any Incorporated Covenant by the parties to the
Note Purchase Agreement after the effective date of the Fifth Amendment to this
Agreement (the “Fifth Amendment Effective Date”) hereof, such waiver shall not
be effective as a waiver of such Incorporated Covenant hereunder.  In the event
of any amendment, modification or other change to any Incorporated Covenant in
Note Purchase Agreement (including any amendment, modification or change that
has a direct or an indirect effect of changing an Incorporated Covenant)
(collectively a “Note Purchase Agreement Amendment”):

 

3

--------------------------------------------------------------------------------


 

(1)                                  the Borrower shall deliver written notice
of such Note Purchase Agreement Amendment to the Administrative Agent and the
Banks within three (3) Business Days after the effective date thereof,

 

(2)                                  such Note Purchase Agreement Amendment
shall not be effective hereunder and shall not apply to the provisions
incorporated by reference herein unless the Administrative Agent or the Required
Banks shall in their sole discretion elect to incorporate by reference the
changes made by the Note Purchase Agreement Amendment into this Section 7.2.22
of this Agreement by written notice to the Borrower.

 

(c)                                  Reporting of Compliance Under the
Incorporated Covenants.

 

The Borrower shall deliver to the Administrative Agent and the Banks,
simultaneously with its delivery to the holders of the Notes or other persons
under the Note Purchase Agreement, copies of each certificate of a Senior
Financial Officer delivered to such holder pursuant to 7.2 of the Note Purchase
Agreement and any other notices delivered to any holder of a Note evidencing or
addressing compliance (or failures of compliance) by the Borrower with the
Incorporated Covenants.

 


(C)                                  RELEASE OF COLLATERAL OR GUARANTOR
(SECTION 10.1.4).


 

Section 10.1.4 is hereby amended and restated in its entirety to read as
follows:

 

“10.1.4                                                            Release of
Collateral or Guarantor.

 

Except for sales of assets permitted by Section 7.2.7 [Disposition of Assets or
Subsidiaries], release any Guarantor from its Obligations under the Guaranty and
Suretyship Agreement and (i) if no Security Event exists or is continuing,
release all or substantially all of the assets of the Borrower or any Guarantor
or (ii) if a Security Event exists and is continuing, release any Collateral
consisting of capital stock or other ownership interests of the Borrower or any
Guarantor, or Subsidiary of the Borrower or Guarantor, or assets of the Borrower
or any Guarantor which are Collateral, or release any other assets which are not
Collateral if such assets consist of all or substantially all of the assets of
the Borrower or any Guarantor.  Notwithstanding the foregoing, (i) the Banks
hereby authorize the Administrative Agent to release its Liens on any Collateral
sold pursuant to a sale that is permitted by Section 7.2.7 and to the extent
such sale includes all of the stock of a Guarantor, the Administrative Agent is
authorized to release the Guarantor from its Guaranty and Suretyship Agreement
and other applicable Loan Documents and (ii) the parties acknowledge that any
assets sold pursuant to Section 7.2.7 are sold free and clear of, and the
purchaser thereof does not assume any obligations of the seller to the
Administrative Agent and the Banks under the Credit Agreement and the Notes and
the Administrative Agent is hereby authorized to execute and deliver appropriate
documents or instruments evidencing or confirming the foregoing.

 

4

--------------------------------------------------------------------------------


 


2.                                       EFFECTIVENESS OF AMENDMENT.


 


(A)     EXECUTION OF THIS AMENDMENT.


 


THIS AMENDMENT SHALL HAVE BEEN EXECUTED BY THE BORROWER, EACH OF THE GUARANTORS
AND EACH OF THE REQUIRED BANKS.

 


(B)    AMENDMENTS TO SENIOR NOTES.


 


THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT TRUE AND CORRECT
COPIES OF THE AMENDMENTS TO THE SENIOR NOTES AND RELATED DOCUMENTS MADE ON OR
BEFORE THE DATE HEREOF.  SUCH AMENDMENTS SHALL BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

 


(C)     PAYMENT OF FEES.


 


THE BORROWER SHALL HAVE PAID OR CAUSED TO BE PAID TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH OF THE BANKS (I) A FEE EQUAL TO .05% OF THE COMMITMENT
AND (II) EXPENSES FOR WHICH THE ADMINISTRATIVE AGENT AND THE BANKS ARE ENTITLED
TO BE REIMBURSED.

 


3.                                       MISCELLANEOUS.


 


(A)     ALL OF THE TERMS, CONDITIONS, PROVISIONS AND COVENANTS IN THE NOTES, THE
AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER DOCUMENTS DELIVERED TO THE BANKS
AND THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY OF THE FOREGOING DOCUMENTS
AND OBLIGATIONS SECURED THEREBY SHALL REMAIN UNALTERED AND IN FULL FORCE AND
EFFECT EXCEPT AS MODIFIED BY THIS AMENDMENT AND ARE HEREBY RATIFIED AND
CONFIRMED.


 


(B)    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


(C)     THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL EXPENSES
FOR WHICH THE ADMINISTRATIVE AGENT IS ENTITLED TO BE REIMBURSED, INCLUDING THE
FEES OF COUNSEL FOR THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AMENDMENT.


 


(D)    EACH AND EVERY ONE OF THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE BORROWER, THE BANKS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(E)     THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL AS AGAINST ANY PARTY WHOSE SIGNATURE
APPEARS THEREON, AND ALL OF WHICH SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


(F)       THE EXECUTION AND DELIVERY OF THIS WAIVER SHALL NOT BE CONSTRUED TO
ESTABLISH A COURSE OF CONDUCT OR IMPLY THAT ANY OTHER, FUTURE OR FURTHER
WAIVERS, CONSENTS OR FORBEARANCE SHALL BE CONSIDERED, PROVIDED OR AGREED TO.


 


(G)    THE BORROWER REPRESENTS AND WARRANTS THAT THERE EXISTS NO EVENT OF
DEFAULT OR POTENTIAL DEFAULT.


 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

ATTEST:

TRIUMPH GROUP, INC.

 

 

 

 

By:

/s/ John B. Wright, II

 

By:

/s/ John R. Bartholdson

(SEAL)

Name:

John B. Wright, II

 

Name:

John R. Bartholdson

Title:

Vice President, General Counsel and Secretary

 

Title:

Senior Vice President, Chief Financial

 

Officer and Treasurer

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Frank A. Pugliese

 

 

Name:

Frank A. Pugliese

 

 

Title:

Vice President

 

 

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BANK OF AMERICA, N.A., individually and
as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Mary K. Giermek

 

 

Name:

Mary K. Giermek

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FLEET NATIONAL BANK, a Bank of
America Company, Assignor

 

 

 

 

 

 

 

By:

/s/ Mary K. Giermek

 

 

Name:

Mary K. Giermek

 

 

Title:

Senior Vice President

 

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

CITIZENS BANK, individually and as

 

Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/ Timothy A. Merriman

 

 

 

Name:

Timothy A. Merriman

 

 

 

Title:

Vice President

 

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Joshua C. Becker

 

 

Name:

Joshua C. Becker

 

 

Title:

Assistant Vice President

 

 

10

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

By:

/s/ Thomas J. McDonnell

 

 

Name:

Thomas J. McDonnell

 

 

Title:

Senior Vice President

 

 

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

FARMERS FIRST BANK

 

 

 

 

 

 

 

By:

/s/ Lawrence M. Roskos

 

 

Name:

Lawrence M. Roskos

 

 

Title:

Asst. Vice President

 

 

12

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Vice President

 

 

13

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ronald Gale

 

 

Name:

Ronald Gale

 

 

Title:

Senior Vice President

 

 

14

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

ACCEPTED AND AGREED BY

 

GUARANTORS AS FOLLOWS:

 

 

 

 

ACR INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John R. Bartholdson

SEAL)

 

Name:

John R. Bartholdson

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

AEROSPACE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ John R. Bartholdson

(SEAL)

 

Name:

John R. Bartholdson

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TRIUMPH AIRBORNE STRUCTURES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name:

John R. Bartholdson

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

CBA ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name:

John R. Bartholdson

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

CBA MARINE SAS

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name:

John R. Bartholdson

 

 

Title:

Director

 

 

15

--------------------------------------------------------------------------------


[SIGNATURE PAGE 11 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

CHEM-FAB CORPORATION

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

CONSTRUCTIONS BREVETEES
D’ALFORTVILLE SAS

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Director

 

 

 

 

 

 

 

 

DV INDUSTRIES, INC.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

EFS AEROSPACE, INC.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

FRISBY AEROSPACE, LLC

 

(formerly Frisby Aerospace, Inc.)

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

16

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

HTD AEROSPACE, INC.

 

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

HYDRO-MILL CO.

 

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

 

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

LEE AEROSPACE, INC.

 

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

MGP HOLDINGS SAS

 

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Director

 

 

 

 

 

NU-TECH BRANDS, INC.

 

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

 

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: President and Treasurer

 

 

 

 

 

NU-TECH INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

  /s/ John R. Bartholdson

 

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

17

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

RALEE ENGINEERING CO.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

 (SEAL)

 

Name: John R. Bartholdson

 

Title: Vice President and Treasurer

 

 

 

 

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

THE TRIUMPH GROUP OPERATIONS
HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TRIUMPH AIR REPAIR (EUROPE) LIMITED

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

Title: Director

 

 

 

 

 

 

 

 

 

TRIUMPH BRANDS, INC.

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

 (SEAL)

 

Name: John R. Bartholdson

 

Title: President and Treasurer

 

 

 

 

 

 

 

 

 

TRIUMPH COMPONENTS - SAN DIEGO, INC.

 

 

 

 

 

By:

 

/s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

Title: Vice President and Treasurer

 

18

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH CONTROLS, INC.

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH CONTROLS (EUROPE) SAS

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Director

 

 

 

 

 

 

 

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

(formerly Stolper-Fabralloy Company and Triumph
Components - Arizona, Inc. and successor by merger
to Advanced Materials Technologies, Inc. and
Triumph Precision, Inc.)

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

TRIUMPH GEAR SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: President and Treasurer

 

 

19

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 15 TO THE
FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

TRIUMPH GROUP ACQUISITION HOLDINGS,
INC.

 

 

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

TRIUMPH/JDC COMPANY

 

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH PRECISION CASTINGS CO.

 

 

 

 

By:

/s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH THERMAL SYSTEMS, INC.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

TRIUMPH TURBINE SERVICES, INC.

 

 

 

 

By:

 /s/ John R. Bartholdson

(SEAL)

 

Name: John R. Bartholdson

 

 

Title: Vice President and Treasurer

 

 

20

--------------------------------------------------------------------------------